                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TENNESSEE
                                           AT KNOXVILLE


  BOYD WAYNE MCCLURE,                                        )
                                                             )
                     Petitioner,                             )
                                                             )
  v.                                                         )   Nos. 3:20-CV-461
                                                             )        3:19-CR-106
  UNITED STATES OF AMERICA,                                  )        3:19-CR-16
                                                             )
                     Respondent.                             )


                                      MEMORANDUM OPINION

            Before the Court is Boyd Wayne McClure’s (“Petitioner’s”) counseled motion to

  vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. [Doc. 1; Criminal

  Docket 3:19-CR-106 (“Crim. 1”) Doc. 17].1 The United States has responded in opposition

  [Doc. 3]. Petitioner did not file a reply, and the time for doing so has passed. See Rule 5(d)

  of the Rules Governing Section 2255 Proceedings for the United States District Courts; see

  also [Doc. 2]. For the reasons below, Petitioner’s § 2255 motion [Doc. 1; Crim. 1 Doc. 17]

  will be DENIED.

       I.         BACKGROUND

            On February 5, 2019, Petitioner was indicted for possessing a firearm after having

  been convicted of a felony. [Criminal Docket 3:19-CR-16 (“Crim. 2”) Doc. 1]. On June

  19, 2019, Petitioner pled guilty to the indictment. [Crim. 2 Doc. 16]. On June 26, 2019, an



            1
                Document numbers not otherwise specified refer to the civil docket.


Case 3:19-cr-00106-RLJ-HBG Document 20 Filed 06/11/21 Page 1 of 10 PageID #: 392
  information was filed against Petitioner [Crim. 1 Doc. 1]. On June 26, 2019, after waiving

  indictment and arraignment, Petitioner pled guilty to an information for possessing a

  firearm having previously been convicted of a felony. [Crim. 1 Docs. 1 – 4]. The plea

  agreement was signed by Petitioner and attorney Douglas Trant. [Crim. 1 Doc. 4; Crim. 2

  Doc. 19].

         In his plea agreement, Petitioner agreed and stipulated to facts which satisfy the

  elements of the offense. He acknowledged that on August 6, 2018, a Harriman Police

  Officer observed Petitioner drive past him in a pickup truck pulling a trailer. The officer

  recognized Petitioner and knew that Petitioner's driver's license was revoked. The officer

  also noticed that the registration on the trailer was not visible. The officer conducted a

  traffic stop, and, after pulling Petitioner over, Petitioner immediately exited his vehicle and

  started walking toward the police cruiser. The officer arrested Petitioner for driving on a

  revoked license. A search of Petitioner's vehicle incident to arrest revealed a .22 Cricket

  bolt-action rifle behind the driver's seat. Petitioner has previously been convicted in a court

  of a crime punishable by a term of imprisonment exceeding one year namely: Roane

  County, Tennessee, convictions for reckless aggravated assault and evading arrest.

  Petitioner knew that he was a previously convicted felon. An ATF firearms interstate nexus

  expert examined the firearm possessed by Petitioner, and determined it was manufactured

  outside of Tennessee, and, therefore, traveled in interstate commerce to be found in the

  state of Tennessee. [Id.].

         At the change of plea hearing, Petitioner was arraigned and specifically advised of

  his rights, his motion to change plea to guilty was granted, he waived the Indictment and

                                                2

Case 3:19-cr-00106-RLJ-HBG Document 20 Filed 06/11/21 Page 2 of 10 PageID #: 393
  the reading of the Information, he pled guilty to Count 1 of the Information, the

  Government moved to dismiss the Indictment at sentencing, he was referred for a

  Presentence Investigative Report (“PSR”), and that he was to remain in custody until his

  sentencing hearing. [Crim. 1 Doc. 16].

        The PSR calculated a total offense level of 23 and a criminal history category of V,

  resulting in a guideline range of 84 to 105 months. [Crim. 1 Doc. 9, ¶ 121]. The government

  filed a notice of no objections to the PSR. [Crim. 1 Doc. 7]. The government also filed a

  sentencing memorandum wherein it concurred that the correct advisory guideline

  calculation was 84 to 105 months’ imprisonment and notified the Court that it intended to

  call witnesses at the sentencing hearing. [Crim 1 Doc. 10].

         Petitioner, through counsel, filed a notice of objections to the PSR, objecting to the

  two-level enhancement for Petitioner possessing a stolen firearm, the four-level

  enhancement for possessing a firearm in connection with another felony offense, and the

  consideration of the habitual motor offender case for Petitioner’s criminal history

  calculation. [Crim. 1 Doc. 8]. Petitioner did not file a sentencing memorandum.

         On November 6, 2019, the Court held a sentencing hearing and heard evidence

  regarding Petitioner’s objections to the PSR. Of note, Petitioner argued that the 2- level

  enhancement for possessing a stolen firearm should not apply because “a court could not

  increase the Sentencing Guidelines of a defendant on evidence not presented to a jury.”

  [Crim. 1 Doc. 19]. At no point during the hearing did Petitioner allege that the Government

  had failed to timely disclose that the firearm was stolen. [See id.]. The Court sustained

  Petitioner’s objection regarding the 4-level enhancement for possessing a firearm in

                                               3

Case 3:19-cr-00106-RLJ-HBG Document 20 Filed 06/11/21 Page 3 of 10 PageID #: 394
  connection with another felony offense, but overruled Petitioner’s objections regarding the

  enhancement for the stolen firearm and a criminal history point being applied for a certain

  prior conviction. [Crim. 1 Doc. 19]. The Court then sentenced Petitioner to a total of 70

  months’ imprisonment followed by three years of supervised release. [Crim. 1 Doc. 13].

  Petitioner filed a direct appeal on November 14, 2019, [Crim. 2 Doc. 25] but voluntarily

  dismissed that appeal on February 28, 2020. [Crim. 2 Doc. 29]. On November 1, 2020, he

  filed this timely § 2255 motion.

     II.      STANDARD OF REVIEW

           Under § 2255(a), a federal prisoner may move to vacate, set aside, or correct his

  judgment of conviction and sentence if he claims that the sentence was imposed in violation

  of the Constitution or laws of the United States, that the court lacked jurisdiction to impose

  the sentence, or that the sentence is in excess of the maximum authorized by law or is

  otherwise subject to collateral attack. 28 U.S.C. § 2255(a). As a threshold standard, to

  obtain post-conviction relief under § 2255, the motion must allege: (1) an error of

  constitutional magnitude; (2) a sentence imposed outside the federal statutory limits; or

  (3) an error of fact or law so fundamental as to render the entire criminal proceeding

  invalid. Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir. 2003); Moss v. United

  States, 323 F.3d 445, 454 (6th Cir. 2003).

           A movant bears the burden of demonstrating an error of constitutional magnitude

  which had a substantial and injurious effect or influence on the criminal proceedings. See

  Reed v. Farley, 512 U.S. 339, 353 (1994) (noting that the Petitioner had not shown that his

  ability to present a defense was prejudiced by the alleged constitutional error); Brecht v.

                                                4

Case 3:19-cr-00106-RLJ-HBG Document 20 Filed 06/11/21 Page 4 of 10 PageID #: 395
  Abrahamson, 507 U.S. 619, 637-38 (1993) (addressing the harmless-error standard that

  applies in habeas cases alleging constitutional error). To obtain collateral relief under

  § 2255, a movant must clear a significantly higher hurdle than would exist on direct appeal.

  United States v. Frady, 456 U.S. 152, 166 (1982).

         When a defendant files a § 2255 motion, he must set forth facts which entitle him

  to relief. Green v. Wingo, 454 F.2d 52, 53 (6th Cir. 1972); O’Malley v. United States, 285

  F.2d 733, 735 (6th Cir. 1961). A movant must prove that he is entitled to relief by a

  preponderance of evidence. Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006). A

  motion that merely states general conclusions of law, without substantiating the allegations

  with facts, is without legal merit. Loum v. Underwood, 262 F.2d 866, 867 (6th Cir. 1959);

  United States v. Johnson, 940 F. Supp. 167, 171 (W.D. Tenn. 1996).

         Under Rule 8(a) of the Governing Rules, the Court is to review the answer, any

  transcripts, and records of prior proceedings and any material submitted under Rule 7 to

  determine whether an evidentiary hearing is warranted. Rules Governing Section 2255

  Proceedings, Rule 8(a). If a petitioner presents a factual dispute, then “the habeas court

  must hold an evidentiary hearing to determine the truth of the petitioner’s claims.” Huff v.

  United States, 734 F.3d 600, 607 (6th Cir. 2013) (quoting Valentine v. United States, 488

  F.3d 325, 333 (6th Cir. 2007)). An evidentiary hearing is not required “if the petitioner’s

  allegations cannot be accepted as true because they are contradicted by the record,

  inherently incredible, or conclusions rather than statements of facts.” Valentine, 488 F.3d

  at 333 (quoting Arrendondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999)). The Court

  FINDS no need for an evidentiary hearing in the instant case.

                                               5

Case 3:19-cr-00106-RLJ-HBG Document 20 Filed 06/11/21 Page 5 of 10 PageID #: 396
     III.   ANALYSIS

         As an initial matter, Petitioner raises one claim in this § 2255 motion: 1)

  prosecutorial misconduct for holding back a sentence aggravating factor which deprived

  Petitioner from having effective assistance of counsel. [Doc. 1; Crim. 1 Doc. 17].

         “Most claims of prosecutorial misconduct address the prosecutor's conduct at trial

  rather than at sentencing.” United States v. Coker, 514 F.3d 562, 568 (6th Cir. 2008) (but

  noting that “[t]he few misconduct claims addressing conduct at a sentencing hearing

  usually deal with the prosecutor's comments at the sentencing phase of a death penalty

  case, not the sentencing hearing in a run-of-the-mill [criminal proceeding]”). Not every

  prosecutorial error amounts to prosecutorial misconduct, and, to succeed on such a claim,

  the petitioner must show that he or she was prejudiced by the prosecutor's actions. Id.

         Here, Petitioner cannot show prejudice by the result of any action by the United

  States. Petitioner’s allegation that the United States did not provide information regarding

  the firearm being stolen is contradicted by the record and is not credited. Blackledge v.

  Allison, 431 U.S. 63, 74 (1977).

         In its response, the United States attached the discovery letter it sent to Petitioner’s

  first attorney, Federal Defender Molly Kincaid, on February 5, 2019, well before Petitioner

  entered into a plea agreement. [Doc. 3, Ex. 1]. The letter indicates that the discovery

  includes, “ATF report of investigation regarding arrest of McClure with attached Harriman

  Police Reports (59 pages).” Id. The United States also attached the Harriman Police Report

  detailing Petitioner’s arrest which states, “Officer Parham had recently taken a [sic]

  aggravated burglary report … where a 22 Cricket rifle was stolen. On 8/7/18 the victim …

                                                6

Case 3:19-cr-00106-RLJ-HBG Document 20 Filed 06/11/21 Page 6 of 10 PageID #: 397
  came into the Harriman Police Department and positively identified the rifle to be his, he

  valued it at $165.00.” [Doc. 3, Ex. 2]. As noted above, Petitioner, at the time of sentencing,

  did not allege prosecutorial misconduct, did not move to withdraw his plea agreement, and

  did not suggest to the Court that he was unaware that the firearm was stolen prior to

  changing his plea. Instead, counsel only argued that the enhancement for the firearm being

  stolen was a fact that must be found by a jury or stipulated to by Petitioner in the plea

  agreement. [Crim. 1 Doc. 8; see also Crim 1 Doc. 19]. Accordingly, Petitioner has not

  shown actions taken by the United States nor has he established prejudice from any actions

  that would amount to prosecutorial misconduct. Accordingly, Petitioner’s claim will be

  DENIED.

         To the extent that Petitioner is asserting an ineffective assistance of counsel claim,

  Petitioner’s claim fails under the prejudice prong as well. The Sixth Amendment provides

  that “[i]n all criminal prosecutions, the accused shall enjoy the right . . . to have the

  assistance of counsel for his defense.” U.S. Const. amend. VI. A criminal defendant’s Sixth

  Amendment right to counsel necessarily implies the right to “reasonably effective

  assistance” of counsel. Strickland v. Washington, 466 U.S. 668, 687 (1984). Under the

  Strickland standard for proving ineffective assistance of counsel, a movant must show: (1)

  that counsel’s performance was deficient; and (2) that the deficient performance prejudiced

  the defense. Id.

         To prove deficient performance, the movant must show “that counsel made errors

  so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by

  the Sixth Amendment.” Id. The appropriate measure of attorney performance is

                                                7

Case 3:19-cr-00106-RLJ-HBG Document 20 Filed 06/11/21 Page 7 of 10 PageID #: 398
  “reasonableness under prevailing professional norms.” Id. at 688. A movant asserting a

  claim of ineffective assistance of counsel must “identify the acts or omissions of counsel

  that are alleged not to have been the result of reasonable professional judgment.” Id. at 690.

  The evaluation of the objective reasonableness of counsel’s performance must be made

  “from counsel’s perspective at the time of the alleged error and in light of all the

  circumstances, and the standard of review is highly deferential.” Kimmelman v. Morrison,

  477 U.S. 365, 381 (1986). It is strongly presumed that counsel’s conduct was within the

  wide range of reasonable professional assistance. Strickland, 466 U.S. at 690.

         The prejudice prong “requires showing that counsel’s errors were so serious as to

  deprive the defendant of a fair trial, a trial whose result is unreliable.” Id. at 687. The

  movant must demonstrate “a reasonable probability that, but for counsel’s unprofessional

  errors, the result of the proceeding would have been different[.]” Id. at 703. Counsel is

  constitutionally ineffective only if a performance below professional standards caused the

  defendant to lose what he “otherwise would probably have won.” United States v. Morrow,

  977 F.2d 222, 229 (6th Cir. 1992).

         Petitioner has not asserted that he would have gone to trial but for counsel’s

  misadvice regarding his potential sentencing guideline range. Further, any prejudice that

  may have resulted from counsel’s misadvice was cured by the Court at Petitioner’s change

  of plea hearing. “[E]ven if counsel gives a defendant erroneous information, a defendant is

  not entitled to relief if the misinformation is ‘directly refuted on the record’” during the

  plea colloquy. Cadavid-Yepes v. United States, 635 F. App’x 291, 299 (6th Cir. 2016)

  (quoting United States v. Todaro, 982 F.2d 1025, 1029 (6th Cir. 1993)). A proper plea

                                                8

Case 3:19-cr-00106-RLJ-HBG Document 20 Filed 06/11/21 Page 8 of 10 PageID #: 399
  colloquy, as was held in this case, “cure[s] any misunderstanding [a defendant] may have

  had about the consequences of his plea.” Id. at 299–300 (quoting Ramos v. Rogers, 170

  F.3d 560, 565 (6th Cir. 1999). At the change of plea hearing, the Court advised Petitioner

  that the Court would determine his sentence and that he may be sentenced to the statutory

  maximum sentence of 10 years to Life, depending on Petitioner’s criminal history. [Crim.

  1 Doc. 16]. Petitioner was informed by the Court that his sentence could be enhanced after

  the PSR was filed, and he agreed that the United States had not made any promises of a

  specific sentence. [Id.]. Petitioner further agreed that there may be other facts relevant to

  sentencing that were not included in the plea agreement. [Id.]. Petitioner thus cannot bear

  his burden of showing “a reasonable probability that, but for counsel’s unprofessional

  errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at 694.

           Accordingly, Petitioner cannot show prejudice and his claim will be DENIED.

     IV.      CONCLUSION

           For the reasons above, Petitioner’s § 2255 motion [Doc. 1; Crim. Doc. 17] will be

  DENIED and DISMISSED.

     V.       CERTIFICATE OF APPEALABILITY

           Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

  appealability should be granted. A certificate should issue if a petitioner has demonstrated

  a “substantial showing of a denial of a constitutional right.” Id. The district court must

  “engage in a reasoned assessment of each claim” to determine whether a certificate is

  warranted. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001). Each issue must be



                                               9

Case 3:19-cr-00106-RLJ-HBG Document 20 Filed 06/11/21 Page 9 of 10 PageID #: 400
  considered under the standards set forth by the Supreme Court in Slack v. McDaniel, 529

  U.S. 473 (2000). Id.

         A petitioner whose claims have been rejected on the merits satisfies the

  requirements of § 2253(c) by showing that jurists of reason would find the assessment of

  the claims debatable or wrong. Slack, 529 U.S. at 484. Having examined Petitioner’s claims

  under the Slack standard, the Court finds that reasonable jurists could not find that the

  dismissal of those claims was debatable or wrong. Therefore, the Court will DENY

  issuance of a certificate of appealability.

         A separate judgment will enter.

             IT IS SO ORDERED.

                                                         ENTER:

                                                              s/ Leon Jordan
                                                         United States District Judge




                                                10

Case 3:19-cr-00106-RLJ-HBG Document 20 Filed 06/11/21 Page 10 of 10 PageID #: 401
